Citation Nr: 1003025	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2003, for the award of a 20 percent disability rating for 
lumbosacral strain with disc herniation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which, in pertinent part, denied an effective date earlier 
than September 8, 2003 for the award of a 20 percent rating 
for service-connected lumbosacral strain with disc 
herniation.


FINDINGS OF FACT

1.  The RO received the Veteran's claim requesting an 
increased rating of his low back disability on February 12, 
2003.

2.  The criteria for a 20 percent rating for lumbosacral 
strain with disc herniation were first shown on VA 
examination in February 2004.  


CONCLUSION OF LAW

An effective date earlier than September 8, 2003, may not be 
assigned for the grant of a 20 percent disability rating for 
lumbosacral strain with disc herniation.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

The Veteran was sent substantially complete notice in June 
2005, subsequent to the initial action on appeal.  Although 
the appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

The Veteran was notified that his claim was awarded with an 
effective date of September 8, 2003, which is prior to the 
date it was factually ascertainable that an increase in 
disability occurred, and a 20 percent rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for an 
earlier effective date and he demonstrated his actual 
knowledge of what was required to substantiate a claim in his 
arguments included in his appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, the date he was assigned is the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records and VA treatment 
records, and afforded the appellant physical examinations to 
assess the severity of his service-connected disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Earlier Effective Date Claim

Service connection for lumbosacral strain was granted in a 
rating decision dated in January 1996.  An initial 10 percent 
rating was assigned from November 1995.  An unappealed rating 
decision in October 1997 continued the 10 percent rating.  

On February 12, 2003, the RO received the Veteran's claim for 
an increased rating for his lumbosacral spine disability.  
Following an April 2003 VA examination, a rating decision 
dated in May 2003 denied the Veteran's claim for an increased 
rating.  

On September 8, 2003, the RO received a statement from the 
Veteran on which he requested "VA to review the following 
evidence because I am seeking an increase from the May 27, 
2003 rating decision which continued my 10% rating on my 
back."

A VA examination was conducted in February 2004.

On May 26, 2004, the RO received a statement from the Veteran 
that referenced "rating decision dated May 27, 2004" and 
stated that "I do not agree with the VA's rating decision 
assigning my lumbosacral strain as 10% disabling."  It 
appears that the Veteran was actually referring to the May 
27, 2003 notice letter that informed him of the RO's May 2003 
rating decision.

In an August 2004 rating decision, the RO granted a 20 
percent rating for lumbosacral strain with disc herniation.  
This rating was assigned from September 8, 2003, which the RO 
described as the date of the Veteran's claim for increased 
rating.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

The Veteran's February 2003 claim for increase was 
accompanied by medical evidence relevant to his lumbosacral 
spine disability.  He was also provided with VA examinations 
in April 2003 and February 2004.  The RO determined that the 
increase in disability warranting a 20 percent rating was 
factually ascertainable based on the February 2004 VA 
examination findings, and assigned what it determined to be 
the date of claim for increase, September 8, 2003, as the 
effective date of the award.  

While the RO has construed the September 8, 2003, statement 
from the Veteran as a claim for increase, the Board finds 
that that document, as well as the May 2004 statement from 
the Veteran, would constitute notices of disagreement with 
the May 2003 rating decision that denied a rating in excess 
of 10 percent for the service connected lumbosacral spine 
disability.  Thus, February 12, 2003, the date of the 
Veteran's prior claim for an increased rating, is the 
relevant date of claim for effective date purposes.  

Under controlling law and regulation, the Board must review 
the evidence dating one year prior to determine the "earliest 
date as of which," within the year prior to the claim, an 
increase in disability was factually ascertainable.  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Complete ankylosis at a favorable angle warranted a 
60 percent rating.  Ankylosis of the lumbar spine was 
evaluated as 40 percent disabling where it was favorable and 
as 50 percent disabling where it was unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Cod 5295 
(2002).

Under the rating criteria in effect prior to September 23, 
2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 
percent rating for mild intervertebral disc syndrome 
symptoms.  A 20 percent rating was warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
required severe symptoms with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief, warranted a 60 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months (10 percent);.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent);

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent);  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2002).


If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2002).

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, the back disability is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);


Unfavorable ankylosis of the entire spine (100 percent);  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2009).

An April 2001 VA orthopedic consultation showed full range of 
spine motion with no spasm and no radiculopathy.

In October 2002, the Veteran showed tenderness over the lower 
lumbosacral spine.  Straight leg raising test was negative 
and there was no muscle weakness.

In January 2003, he had complaints of back pain and muscle 
spasms.  Examination showed full range of motion with minimal 
pain on extension, and no muscle atrophy, swelling, or 
discoloration.  Sensation and neurological testing were 
intact.

A March 2003 orthopedic consultation noted no radiculopathy 
and normal gait.  Nerve conduction studies and 
electromyography in April 2003 were interpreted as normal 
studies.

A computer tomography (CT) scan in March 2003 showed large 
left-sided L4-5, L5-S1 disc herniation extrusion with 
sequestration, severe L5 nerve root compression, and both 
foraminal stenoses as well as L5 lateral stenosis.

An April 2003 VA examination showed normal gait and heel and 
toe walking.  There was mild tenderness with palpation of the 
paraspinal muscles.  Flexion was to 80 degrees; extension to 
30 degrees with pain; lateral bend to 40 degrees without 
pain; and rotation 35 degrees without pain.  Patellar 
reflexes were 2+ bilaterally.  There was negative straight 
leg raising test and no quadriceps atrophy.

VA examination in February 2004 showed flexion to 60 degrees 
and extension to 20 degrees, with no evidence of spasm.

Limitation of flexion of the lumbar spine to 60 degrees, 
which was the basis for the 20 percent rating at issue here, 
was first demonstrated on the February 2004 VA examination.  
That the Veteran met the criteria for the next higher rating 
provided by law for his disability had not been previously 
shown under either the old or current criteria for rating his 
low back disability.  Specifically, the earlier evidence did 
not show moderate limitation of motion, ankylosis, 
demonstrated muscle spasm, or more than mild intervertebral 
disc syndrome.  

The RO awarded the increase back to the date of the September 
2003 correspondence, which while not the actual date of claim 
at issue, is still earlier than the date as of which it is 
ascertainable that the increase occurred.  There is no 
evidentiary basis for making the increased award, 20 percent, 
effective prior to September 8, 2003.  The claim for earlier 
effective date is denied. 


ORDER

An effective date prior to September 8, 2003, for a 20 
percent rating for service-connected lumbosacral strain with 
disc herniation is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


